As filed with the Securities and Exchange Commission UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: July 31 Date of reporting period:April 30, 2010 Item 1. Schedule of Investments. Akre Focus Fund Schedule of Investments at April 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 56.66% Advertising & Public Relations - 4.27% Lamar Advertising Co.* Auto Parts Stores - 4.48% O'Reilly Automotive, Inc.* Business Services- 2.02% Mastercard, Inc. Visa, Inc. Clothing Stores - 8.53% Ross Stores, Inc. The TJX Companies, Inc. Credit Intermediation - 0.62% White River Capital, Inc. General Merchandise Stores - 6.68% Dollar Tree, Inc.* Insurance Carriers - 4.46% Markel Corp.* Newspapers, Periodicals & Books - 2.38% MSCI, Inc.* Professional, Scientific & TechnicalServices- 4.48% FactSet Research Systems, Inc. Property & Casualty Insurance - 2.28% Transatlantic Holdings, Inc. Savings & Loan - 0.02% First Financial Holdings, Inc. Securities & Financial Services - 6.01% optionsXpress Holdings, Inc.* TD Ameritrade Holding Corp.* Software - 0.44% TradeStation Group, Inc.* Resorts & Casinos - 6.25% Penn National Gaming, Inc.* WMS Industries, Inc.* Wireless Telecommunications Carriers - 3.74% American Tower Corp.* TOTAL COMMON STOCKS (Cost$105,837,707) CONVERTIBLE PREFERRED STOCK - 4.86% Property & Casualty Insurance- 4.86% Hartford Financial Services Group, Inc.* TOTAL CONVERTIBLEPREFERRED STOCK (Cost$10,269,811) SHORT-TERM INVESTMENT - 38.10% Money Market Fund - 38.10% Fidelity Government Portfolio - Institutional Class, 0.075% (a) TOTAL SHORT-TERMINVESTMENT (Cost$83,085,845) TOTAL INVESTMENT IN SECURITIES-99.62% (Cost$199,193,363) Other Assets in Excess of Liabilities- 0.38% TOTAL NET ASSETS - 100.00% $ 218,091,232 * Non-income producing security. (a) 7-Day Yield The cost basis of investments for federal income tax purposes at April 30, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments since the Fund does not have a full fiscal year of history. Summary of Fair Value Exposure at April 30, 2010 (Unaudited) The Akre Focus Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 — Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund's net assets as of April 30, 2010: Description Level 1 Level 2 Level 3 Total Common Stocks^ $- $- Convertible Preferred Stock^ - - Short-Term Investment - - Total Investments in Securities $- $- ^ See Schedule of Investments for industry breakout. For certain federal income tax information, as well as other information regarding securities valuation and other significant accounting policies, please refer to the footnotes to the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for the President and Treasurer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)/s/ Robert M. Slotky Robert M. Slotky, President Date06/22/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Robert M. Slotky Robert M. Slotky, President Date 6/22/2010 By (Signature and Title)* /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date 06/22/2010 * Print the name and title of each signing officer under his or her signature.
